DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 18, 2020; the Information Disclosure Statements (IDSs) filed August 18, 2020; and the Response to Restriction Requirement filed May 31, 2022.

Claims 1-12 are pending in the application.  Claims 1-4 are withdrawn as they are directed to a non-elected invention.  Claim 5 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on August 18, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-12, in the reply filed on May 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5-12, claim 5 the term “desired” in the limitation “introducing desired conductivity type impurities” is subjective as an impurity within the scope of the claim may be desirable to one person and undesirable to another.  In the interest of compact prosecution, the limitation has been interpreted as “introducing conductivity type impurities.”  However, correction is required.  Claims 6-12 are rejected as they depend from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 5-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20180033646 A1 to Sharangpani et al. (referred to hereafter as “Sharangpani”).

Regarding claim 5, Sharangpani teaches a semiconductor fabrication process comprising: depositing alternating layers of insulating material {32; Figure 1} and first material {42} on a semiconductor substrate {9}; etching trenches {49; Figure 1} through the alternating layers; removing the first material {42} by laterally etching it from between the layers of insulating material to form cavities {43} between the layers of insulating material {see Figure 6 where 42 has been removed; paragraph [0096]}; beginning a process of forming epitaxial silicon {451} in the cavities {43}; introducing desired conductivity type impurities {“silicon nucleation layer 451 can be doped with electrical dopants” (paragraph [0109])} into the process of forming epitaxial silicon as the process continues to thereby form semiconductor devices with the epitaxial silicon; and providing electrical connections {46B} to the semiconductor devices. Regarding claim 6 (that depends from claim 5), Sharangpani teaches the step of etching trenches further comprises: etching first trenches {49; Figure 1} in a first direction; forming single crystal semiconductor material {11; paragraph [0066]} on walls of the first trenches; etching pairs of the alternating layers of insulating material and first material to form a staircase structure {65; Figure 4}; etching second trenches {79} in a second direction orthogonal to the first direction; and then removing the first material by laterally etching it {Figure 6}. Regarding claim 7 (that depends from claim 6), the Sharangpani single crystal semiconductor material {11} provides a substrate for formation of epitaxial silicon in the cavities. Regarding claim 8 (that depends from claim 7), Sharangpani teaches before the step of beginning a process of forming epitaxial silicon in the cavities a step is performing of removing the single crystal silicon {10; paragraph [0050]} from one side of each of the first trenches {a top portion of 10 is removed from the sides of the trenches 79}. Regarding claim 9 (that depends from claim 5), Sharangpani teaches before the step of depositing alternating layers {32, 42} of insulating material and first material a step is performed of depositing a lower conductive layer {152}; and after the step of depositing alternating layers of insulating material and first material a step is performed of depositing an upper conductive layer {46L; Figure 8}. Regarding claim 10 (that depends from claim 9), Sharangpani teaches after the step of etching trenches through the alternating layers a step of forming gate insulating material {66; “dielectric layer 66 functions as a control gate dielectric” (paragraph [0101])} on a first edge of the lower conductive layer {150} and a first edge of the upper lower conductive layer {46L}. Regarding claim 11 (that depends from claim 10), Sharangpani teaches the step of providing electrical connections {46B} to the semiconductor devices further comprises providing an electrical connection to a second edge of the lower conductive layer {150} and a second edge of the upper lower conductive layer {46L}. Regarding claim 12 (that depends from claim 11), Sharangpani teaches forming epitaxial silicon {“doped well layer 10 can be formed…by deposition of a single crystalline semiconductor material, for example, single crystal silicon, by selective epitaxy” (paragraph [0050])} adjacent the gate insulating material {10 is adjacent 66}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826